PER CURIAM.
The appellant was convicted after a non-jury trial of robbery and sentenced to ten years in the State prison. On this appeal the point presented urges that the appellant was denied a fair trial because he was entitled to inspection at trial of a prosecution witness’ statement for the purpose of cross examination. The statement was not introduced into evidence or used by the witness in testifying. This point has been decided adversely to the appellant. See McAden v. State, 155 Fla. 523, 21 So.2d 33 (1945); Jackman v. State, Fla.App.1962, 140 So.2d 627; State v. McCall, Fla.App.1966, 186 So.2d 324.
Affirmed.